DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control device” in claim 6-line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In specific, the limitation “a control device” has been interpreted as disclosed in paragraphs 0014-0015 and Figs. 1 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro et al., JP 2016-225567 in view of Hiroaki, JP H09-129596.
Mitsuhiro et al. shows the invention substantially as claimed including a plasma processing method for plasma processing a sample in a processing chamber, the method comprising: a first step of plasma processing the sample W (see, for example, paragraph 0024 of machine translation); and a second step of performing plasma cleaning inside the processing chamber using a fluorine-containing gas after the first step (see, for example, paragraph 0029).
Mitsuhiro et al. does not expressly disclose a third step of after performing the first plasma cleaning, performing another cleaning step using plasma generated by a pulse modulated radio frequency power and an oxygen gas after the second step. Hiroaki discloses a multi-step cleaning process whereby after an initial cleaning step pulse modulated radio frequency power and oxygen gas are used to clean the chamber (see paragraphs 0010-0018). Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the process of and perform the second cleaning process step using pulse frequency and oxygen because an apparatus with enhanced cleaning will be produced.
Regarding claim 2, it should be noted that the second step in Mitsuhiro et al. is done using continuous discharge.
Concerning claims 3 and 5, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum off time/duty ratio of the plasma based upon a variety of factors including the desired throughput of the processing, therefore, such limitation would not lend patentability to the instant application absent a showing of unexpected results.
With respect to claim 4, note that the fluorine containing gas can be NF3 (see paragraph 0029 of Mitsuhiro et al.).
	Concerning claim 6, it should be noted that the Mitsuhiro et al. reference further discloses the invention substantially as claimed including a plasma processing apparatus, comprising: a processing chamber 10 configured to perform plasma processing of a sample; a radio frequency power supply 32/34 configured to supply a radio frequency power for generating plasma; a sample stage 20 on which the sample W is placed; a control device 100 configured to execute a program specifying: a first step of plasma processing the sample, and a second step of performing a plasma-cleaning inside the processing chamber using a fluorine-containing gas after the first step (see paragraphs 0024-0029 of machine translation, and fig. 1 and its description).
	Mitsuhiro et al. does not expressly disclose the control device configured to execute a third step of performing a plasma cleaning inside the processing chamber using plasma generated by a pulse modulated radio frequency power and an oxygen gas after the second step. Hiroaki discloses a multi-step cleaning process whereby after an initial cleaning step pulse modulated radio frequency power and oxygen gas are used to clean the chamber (see paragraphs 0010-0018 of machine translation). Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the control device of the apparatus of Mitsuhiro et al. to perform the claimed second cleaning process using pulse frequency and oxygen because such method is known and used in the art as a suitable method for effectively and efficiently enhancing the cleaning of the apparatus, and minimizing contamination, and thereby optimize the apparatus and the method being performed within the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nogami (US 6,758,224) and Sun (US 6,811,615) are cited because of their teachings of a plasma processing method and apparatus to perform a plasma cleaning inside the processing chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430. The examiner can normally be reached Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



June 4, 2022